Case: 11-11178   Document: 00512085404    Page: 1   Date Filed: 12/17/2012




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                 Fifth Circuit

                                                                  FILED
                                                            December 17, 2012

                                No. 11-11178                     Lyle W. Cayce
                                                                      Clerk

BELINDA COLOMO, as Guardian of V. C., an Incapacitated Individual,


                                         Plaintiff - Appellant
v.

SAN ANGELO INDEPENDENT SCHOOL DISTRICT; CAROL BONDS,
Superintendent of the San Angelo Independent School District; JENNIFER
RACKLEY; BILL WATERS, Principal of Central High School in his
Individual and Official Capacity; SHELLY HUDDLESTON, Vice Principal of
Central High School in her Individual and Official Capacity; JANA
ANDERSON, Special Education Director for San Angelo Independent School
District in her Individual and Official Capacity; CINDY LUBKE, Special
Education Supervisor at Central High School in her Individual and Official
Capacity; KENDRA KASNER, Special Education Teacher at Central High
School in her Individual and Official Capacity; CLAIRE BAXTER, Inclusion
Teacher at Central High School in her Individual and Official Capacity;
BRANDEE BAIRD, Special Education Staff at Central High School in her
Individual and Official Capacity,


                                         Defendants - Appellees




                 Appeal from the United States District Court
           for the Northern District of Texas, San Angelo Division
                          USDC No. 6:11-cv-00014-C


Before JOLLY, BENAVIDES, and HIGGINSON, Circuit Judges.
     Case: 11-11178       Document: 00512085404         Page: 2     Date Filed: 12/17/2012



                                       No. 11-11178

PER CURIAM:*
       After her daughter, an 18-year old special education student, was the
sexual victim of another student on school grounds, Appellant Belinda Colomo
brought this 42 U.S.C. § 1983 claim against the San Angelo Independent School
District and individual school officials alleging a violation of her daughter’s
constitutional rights under the Fourteenth Amendment. The district court held
that Colomo failed to plead facts demonstrating a Fourteenth Amendment
substantive due process violation, and therefore dismissed the claims against the
school district and granted summary judgment against Colomo on the claim
against the individual officials. Only on appeal has Colomo argued the case is
a “special relationship” or “state-created” danger case arising under the rubric
of DeShaney v. Winnebago Cnty. Dep’t of Soc. Servs., 489 U.S. 189 (1989). It is
clear that, in light of this court’s intervening decision in Doe v. Covington County
School District, 675 F.3d 849 (5th Cir. 2012) (en banc), we are bound to find no
error in the district court’s orders. We AFFIRM the judgment of the district
court and DENY Appellant’s motion to strike and motion for sanctions.
                                                                              AFFIRMED.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2